Case 9:18-ap-01070-DS   Doc 6 Filed 11/20/18 Entered 11/20/18 12:00:03   Desc
                         Main Document    Page 1 of 5
Case 9:18-ap-01070-DS    Doc 6 Filed 11/20/18 Entered 11/20/18 12:00:03   Desc
                          Main Document    Page 2 of 5




                    20
Case 9:18-ap-01070-DS   Doc 6 Filed 11/20/18 Entered 11/20/18 12:00:03   Desc
                         Main Document    Page 3 of 5
            Case 9:18-ap-01070-DS                   Doc 6 Filed 11/20/18 Entered 11/20/18 12:00:03                                     Desc
                                                     Main Document    Page 4 of 5


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
355 South Grand Avenue, Suite 2900, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO EXTEND DEADLINE TO
RESPOND TO COMPLAINT

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 20, 2018 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

United States Trustee (ND)              ustpregion16.nd.ecf@usdoj.gov
Brian D Fittipaldi                      brian.fittipaldi@usdoj.gov

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 20, 2018 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Edward Jason Dennis
Samuel B. Hardy
Christian A. Orozco
LYNN PINKER Cox & HURST, LLP
2100 Ross Avenue, Suite 2700
Dallas, Texas 75201

Office of The United States Trustee
1415 State Street, Suite 148
Santa Barbara CA, 93101

Mark Shaw
4999 Cervato Way
Santa Barbara, CA 93111                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 20, 2018 , I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

Hon. Deborah Saltzman, Judge
USBC, Central District of CA
1415 State St.
Santa Barbara, CA 93101-2511                                                      Service information continued on attached page


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 9:18-ap-01070-DS                   Doc 6 Filed 11/20/18 Entered 11/20/18 12:00:03                                     Desc
                                                     Main Document    Page 5 of 5

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

November 20, 2018              Sean Wilson                                                     /s/ Sean Wilson
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
